Citation Nr: 1011395	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a skin disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1971, 
to include service in the Republic of Vietnam from July 1970 
to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in November 2009.  A transcript of the hearing is 
of record.

It is noted that, with respect to the claim for service 
connection for an acquired psychiatric disorder, the issue 
was originally phrased by the RO as "whether new and 
material evidence has been received to reopen a claim for 
posttraumatic stress disorder (PTSD)."  At his November 2009 
Board video conference hearing, the Veteran raised a new 
theory of entitlement for his psychiatric condition, i.e. 
depression as secondary to his service-connected skin 
disability.  As the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities, see Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Board finds that this issue must be 
reconsidered on a de novo basis in accordance with 38 C.F.R. 
§ 3.156(c) (2009).  Thus, the issue has been recharacterized 
as shown on the front page of this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his November 2009 Board video conference hearing, the 
Veteran testified that his service-connected skin disability 
has worsened.  Specifically, he asserts that the condition 
has spread to his back, groin, thigh, and hand.  

A review of the evidence reveals that further development is 
necessary.  Although the Veteran was afforded his most recent 
VA skin diseases examination in June 2006, at which time only 
one percent of his body surface was affected, he has reported 
that his skin disability has worsened since this examination 
was conducted.  As such, the Board finds that VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his skin disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

In addition, as the Veteran has characterized his acquired 
psychiatric disorder as depression secondary to his service-
connected skin disability, the resolution of the skin 
disability claim could impact upon VA's consideration of his 
acquired psychiatric disorder claim.  As such, the Board 
finds that, because the psychiatric disorder claim is 
inextricably intertwined with his skin disability claim, they 
must be considered together, and thus a decision by the Board 
on the Veteran's psychiatric disorder claim would at this 
point be premature.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain VA treatment 
records from the Tuscaloosa VA Medical 
Center in Tuscaloosa, Alabama, dated from 
July 2009 to the present.

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of any 
dermatological impairment  present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examiner should identify all dermatologic 
pathology found to be present, to 
specifically include all affected areas.  
All findings and conclusions should be set 
forth in a legible report.

3.  The Veteran should then be afforded a 
VA psychological examination.  The claims 
folder should be made available and 
reviewed by the examiner.  The examiner 
should record the full history of the 
disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any currently diagnosed 
psychiatric disorder, to include 
depression, is related to service or to 
the Veteran's service-connected skin 
disability.  

As it relates to secondary service 
connection, the examiner is reminded that 
there is no requirement that any 
psychiatric disorder, to include 
depression, have been diagnosed or treated 
within any timeframe following the grant 
of any of the Veteran's service-connected 
skin disability.  The determination 
important to proper evaluation of the 
Veteran's claim is whether any currently 
diagnosed psychiatric disorder, to include 
depression, was caused or aggravated by 
any service connected disorder.  All 
findings and conclusions should be set 
forth in a legible report.  

4.  Then the RO should readjudicate the 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

